                  Case
                Case    18-2683, DocumentDocument
                     1:16-cv-08919-SDA    112, 12/12/2019,
                                                   92 Filed2727804,
                                                            12/12/19Page1
                                                                      Pageof1 1of 1
                                                                                              N.Y.S.D. Case #
                                                                                              16-cv-8919(JFK)

                             UNITED STATES COURT OF APPEALS
                                        FOR THE
                                     SECOND CIRCUIT
                                                  _________________

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
      Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
      12th day of December, two thousand and nineteen.

      Before:     Debra Ann Livingston,
                  Susan L. Carney,
                         Circuit Judges,
                  Richard M. Berman,
                         District Judge.*
      ______________________________                                                              Dec 12 2019


       Gregory Hayles,
                                                                          STATEMENT OF COSTS
                                                                          Docket No. 18-2683
                     Plaintiff - Appellant,

       v.

       Aspen Properties Group, LLC, Waldman, Sagginario
       & Associates, PLLC,

                 Defendants - Appellees.
      ______________________________


             IT IS HEREBY ORDERED that costs are taxed in the amount of $1305.85 in favor of the
      Appellant.


                                                              For the Court:

                                                              Catherine O’Hagan Wolfe,
                                                              Clerk of Court




      __________________________________________
      *Judge Berman, of the United States District Court for the Southern District of New York, sitting by
      designation.




CERTIFIED COPY ISSUED ON 12/12/2019
